


110 HRES 359 IH: Expressing the sense of the House of

U.S. House of Representatives
2007-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 359
		IN THE HOUSE OF REPRESENTATIVES
		
			May 1, 2007
			Mr. Rangel submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that Sugar Ray Robinson should be recognized for his athletic
		  achievements and commitment to young people.
	
	
		Whereas Sugar Ray Robinson was born in Detroit, Michigan,
			 on May 3, 1920;
		Whereas, in 1932, Robinson moved to New York City where he
			 started boxing as an amateur, going undefeated in 89 bouts, and winning the
			 Golden Gloves featherweight title in 1939;
		Whereas, in 1940, he began boxing professionally and
			 fought at New York City’s Madison Square Garden for the first time;
		Whereas, in 1946, he won his first world title as a
			 welterweight, and then held the middleweight title for 5 years between 1951 and
			 1960;
		Whereas after retiring for a time he returned to box a
			 series of exciting matches before permanently retiring on December 10,
			 1965;
		Whereas in a career spanning 25 years, he won 175 of 202
			 bouts with 109 knockouts;
		Whereas Robinson’s grace, speed, power, and mastery of the
			 ring earned him international acclaim as one of the greatest fighters in boxing
			 history;
		Whereas Sugar Ray Robinson was elected into the Boxing
			 Hall of Fame in 1967;
		Whereas, in 1969, he established the Sugar Ray Robinson
			 Youth Foundation; and
		Whereas Sugar Ray Robinson died in Culver City,
			 California, on April 12, 1989, at the age of 68: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that Sugar Ray Robinson should be recognized as one of
			 history’s greatest professional boxers, whose dedication to boxing and
			 commitment to young people have earned him a permanent place in sports
			 history.
		
